Case 1:19-cv-04650-AJN-SN Document 105-24 Filed 03/02/21 Page 1 of 4




                        EXHIBIT 24
                 Case 1:19-cv-04650-AJN-SN Document 105-24 Filed 03/02/21 Page 2 of 4

   From         Noelle Perez [noeperezestarbucks.corn]
   Sent:        S/29/201g 11i14:S1 PM
   To:          Laney Alfaro (07612) [US1566385estarbucks.corn]; Timinit Ashebir [tashebirestarbucks.corn]; Ron Shuler
                [rshulerje starbucks.corn]
   cc:          Keith Costello [KCostell@starbucks.corn]; Rami Kranz [rkranz@starbucks.corn]; jasmine Qnumah
                [jonumah@starbucks.corn]
   Subject:     7612-60th/1st Tuesday evening visit
   Attachments: attachment 1.pdf;  ATT00001.htm


   Hi Laney and Timi,

   Please find AVPs report from tonight's visit.
   Pmi was also onsite to   complete
                                  the two things pointed out.

   Over the weekend I was also informed that the store is leaving the Raid, a store bought chemical out. This is
   not a Starbucks approved product, at the very least let's make sure we conceal it. Rami- thoughts)

   I' ll be by in the morning with Jasmine.




Confidential                                                                                                             DEF0004962
                      Case 1:19-cv-04650-AJN-SN Document 105-24 Filed 03/02/21 Page 3 of 4

                                                      ct:    Ji l l Shwiner                Created:       Tue 29 May 21:35 2018
                                                       ny: A VP Termite                    7612- 5/27:
                                                             71 8-967-9800                                Store 47612 5/29/18. JS
                              ,.:.:ciiiixiiii%   Email       avptermitesbux@gmail.corn     No. Items:     10




                                          1805290936'l4.lpeg                                             'I805290936'l4 'Ijpeg

               Created: Tue 29 May 2 I:36 20'I 8                                         Created: Tue 29 May 2 I:36 20 I 8
               KePp bags sealed —
                                fly Bttlactant                                           Area behind sink missing grout and seeping
                                                                                         down Under rim -fly attractant. PMI will seal




        (3)




                                        1805290936'l4 2.jpeg                                             'I80529093614 3.jpeg

                Created: Tue 29 May 2 I:36 20 I 8                                        Created: Tue 29 May 2 I:36 20 I 8
                Back of sink with missing grout                                          Organic debris seeping down under rim - fly
                                                                                         attractant/breeding site


         >'r~~:=-;   Generated by "Report 8 Run"                                                                   Doc. Idu Store 7612 529'Is JS-2
                     www. ReportAndRun.corn                                                                                                 page 'I of2




Confidential                                                                                                                                       DEF0004963
                         Case 1:19-cv-04650-AJN-SN Document 105-24 Filed 03/02/21 Page 4 of 4

                                                               ct:    Ji l l Shwiner                         Created:        Tue 29 May 21:35 2018
                                                                ny: A VP Termite                             7612- 5/27:
                                                                      71 8-967-9800                                          Store ff7612 5/29/18. JS
                                       ,.:.:ciiiixiiii%   Email       avptermitesbux@gmail.corn              No. Items:      10




                                                                                                                      'I80529093614 Sjpeg

                                                                                                          Created: Tue 29 May 2 I:36 20 I8
                                                                                                          Wet organic buildup noted under tile rnolding-
                                                                                                          PMI will epoxy grout bottom 5 top where
                                                                                                          needed


                             ai • '   NSW<
                                        +»;::: W+X'~




                                              'I805290936'l4 4.jpeg




                Wet organic build up under tile from spills

               p.',g;:;:',:;.,'.




        P)




                                      'I805290936'l4 6.jpeg                                                           'I805290936'l4 7.jpeg

               Created: Tue 29 May 2 I:36 20'I8                                                           Created: Tue 29 May 2 I:36 20 I8
               Organic buildup under tile molding                                                         Coffee spill seeping under tile molding




                                                      •      X • •


        (9)                                                                                       lt 0)




                                                                                                           WY
                                                                                                            ofNM
                                                                                                               ANN~


                                      'I805290936'l4 B.jpeg                                                            'I805290936'l4 9.jpeg

                Created: Tue 29 May 2 I:36 20 I8                                                           Created: Tue 29 May 2 I:36 20 I8
                Spill seeping under tile molding                                                           Spill under espresso bar


         >'r~~:=-;    Generated by "Report 8 Run"                                                                                    Doc. Idu Store 7612 529'Is JS-2
                      www. ReportAndRun.corn                                                                                                                  page 2 of 2




Confidential                                                                                                                                                         DEF0004964
